Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 08/30/2021 has been entered. The applicant has amended the claims. Amendments overcome prior 112(b) rejections to the claims. The 112(b) rejections are withdrawn. Modified grounds of rejection are presented as necessitated by amendment. 

Status of Claims
Claims 26-27, 29-30, 33-35, 37-48, and 50 were amended. Claims 1-25 are canceled. Claims 26-56 remain for examination, wherein claim 26 is the independent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 26-45 and 47-56  are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (US-20180298462-A1, hereinafter Sano) in further view of Evertz et al. (WO-.
Regarding claim 26, Sano teaches a galvannealed steel sheet ‘strip’ having high strength and ductility while adequately promoting alloying ([0019]) with transformation induced plasticity TRIP ([0219]) for application to an automobile component ([0256]). Sano teaches a broad composition for the steel sheet ([0023]-[0052]) which meet the compositional claimed limitations. In the table below the instant claimed composition and that of the Sano broad range are compared.

Instant claim 26 (wt.%)
Sano Broad Range (wt.%)
C
0.0005 to 0.9
0.25 to 0.70
Mn
more than 3.0 to 12
1.00 to 5.00


Sano is silent on cold rolling at ambient temperatures meeting the claim limitation. 
Sano is silent to a temperature at the start of the cold rolling the steel strip. Sano states that no particular limitations are set with respect to the cold-rolling step ([0284]). 
Evertz teaches a method for producing components including sheets from lightweight steel particular in vehicle construction ([0001]-[0003]). Evertz further teaches the method for producing components from metastable austenitic lightweight steel with TRIP and TWIP properties ([0012]). 
Evertz further teaches increasing the temperature of the component to about 40 to 160° C; that the forming into a component should occur at temperatures of about 40-160°C; and components produced this way have a stable austenitic microstructure with high ductility ([0020]-[0024]). Evertz further teaches that rolling methods are possible forming methods ([0028]). The sheet components formed by rolling with the metastable austenitic lightweight 
 In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. Applicant is directed to MPEP §2144.05.
It would have been obvious to one of ordinary skill in the art at the date of filing to have practiced the methods of creating TRIP steel strip as taught by Sano, and to have used the warm temperature range of 40-160°C of Evertz ([0020]-[0024]) for cold rolling because Evertz teaches that rolling to stabilize austenitic microstructure to form a high ductility components ([0028]).
Regarding claim 27, Sano further teaches a broad composition elemental additions for the steel sheet ([0023]-[0052]) which encompass the claimed ranges of Cu and P; is the same for the claimed range of Sn; and is within the claimed limitations of Al, Si, Cr, Nb, V, Ti, Mo, W, Co, Zr, Te, B, S, N, and Ca . In the table below the instant claimed composition elemental additions and the elemental Sano broad range additions are compared.

Instant claim 27 (wt.%)
Sano Broad Range Additions (wt.%)
One of more of the following:


Al
to 10
0.005 to 3.50
Si
to 6
0.25 to 2.50
Cr
to 6
0 to 1.50
Nb
to 1.5
0 to 0.50
V
to 1.5
0 to 0.50
Ti
to 1.5
0 to 0.50
Mo
to 3
0 to 1.50
Cu
to 3
0 to 5.00
Sn
to 0.5
0 to 0.50
W
to 5
0 to 0.50
Co
to 8
0 to 1.00

to 0.5
0 to 0.05
Ta
to 0.5
---
Te
to 0.5
0 to 0.05
B
to 0.15
0 to 0.003
P
max 0.1
0.15 or less
S
max 0.1
0.03 or less
N 
max 0.1
0.02 or less
Ca
to 0.1
0 to 0.05


In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. Applicant is directed to MPEP §2144.05.
Regarding claims 28-29, modified Sano has a warm rolling temperature range of 40-160°C from Evertz ([0020]-[0024]) overlaps the limitations of the claims.
 In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. Applicant is directed to MPEP §2144.05.
Regarding claim 30, modified Sano teaches hot rolling and finishing at a temperature 800 to 1000°C followed by an air cooling, coiling, and cold rolling ([0273]-[0284]) at a temperature of about 40-160°C from Evertz ([0020]-[0024]) which overlaps the limitations of the claim.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. Applicant is directed to MPEP §2144.05.
Regarding claim 31, Sano broad range has C: 0.25 to 0.70 wt.% ([0024]) which overlaps the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. Applicant is directed to MPEP §2144.05.
 claim 32, Sano broad range has Mn: 1.00 to 5.00wt.% ([0026]) which close to the claimed range. 
In this case, the prior art value 5.00% is considered close enough to the claimed range endpoint of >5.00% that the skilled artisan would have expected the processes to have yielded similar results.
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor. Applicant is directed toward MPEP 2144.05.
Regarding claim 33, Sano teaches 0.005 to 3.50 wt.% Al ([0162]-[0163]) which overlaps the claimed range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. Applicant is directed to MPEP §2144.05.
Regarding claim 34, Sano broad range has Si: 0.25 to 2.50 ([0025]) which within the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. Applicant is directed to MPEP §2144.05.
Regarding claim 35, Sano broad range has Cr: 0 to 1.50 ([0035]) which overlaps the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. Applicant is directed to MPEP §2144.05.
 claim 36, Sano broad range has Al: 0.005 to 3.50 wt.% ([0027]), Si: 0.25 to 2.50 wt.% ([0025]), and Cr: 0 to 1.50 wt.%([0035]). The summation of Al, Si and Cr ranges is between 0.255 wt.% to 7.50 wt.% which overlaps the claimed summation range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. Applicant is directed to MPEP §2144.05.
Regarding claim 37, Sano broad range has Nb: 0 to 0.50 ([0033]) which encompasses the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. Applicant is directed to MPEP §2144.05.
Regarding claim 38, Sano broad range has V: 0 to 0.50 ([0034]) which overlaps the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. Applicant is directed to MPEP §2144.05.
Regarding claim 39, Sano broad range has Ti: 0 to 0.50 ([0032]) which overlaps the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. Applicant is directed to MPEP §2144.05.
Regarding claim 40, Sano broad range has Mo: 0 to 1.50 ([0036]) which encompasses the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. Applicant is directed to MPEP §2144.05.
 claim 41, Sano broad range has Sn: 0 to 0.50 ([0046]) which encompasses the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. Applicant is directed to MPEP §2144.05.
Regarding claim 42, Sano broad range has Cu: 0 to 5.00 ([0037]) which encompasses the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. Applicant is directed to MPEP §2144.05.
Regarding claim 43, Sano broad range has W: 0 to 0.50 ([0043]) which overlaps the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. Applicant is directed to MPEP §2144.05.
Regarding claim 44, Sano broad range has Co: 0 to 1.00 ([0051]) which overlaps the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. Applicant is directed to MPEP §2144.05.
Regarding claim 45, Sano broad range has Zr: 0 to 0.05 ([0044]) which overlaps the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. Applicant is directed to MPEP §2144.05.
Regarding claim 47, Sano broad range has Te: 0 to 0.05 ([0048]) which overlaps the claimed range. 

Regarding claim 48, Sano broad range has B: 0 to 0.003 ([0039]) which overlaps the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. Applicant is directed to MPEP §2144.05.
Regarding claim 49, Sano broad range has Ca: 0 to 0.05 ([0040]) which overlaps the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. Applicant is directed to MPEP §2144.05.
Regarding claim 50, Sano teaches initial slabs of 40 mm before hot rolling ([0314)). Sano further teaches a rolling reduction in the cold-rolling step is 90% or less ([0284]). If the reduction during cold rolling is the reduction, then the minimum size of the sheet thickness is 4mm and the range of potential thicknesses overlaps the claimed range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. Applicant is directed to MPEP §2144.05.
Alternatively, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Applicant is directed to MPEP §2144.05. 

Regarding claim 51, Sano further teaches a melting step of the chemical composition ([0271]-[0272]) of the Mn contain steel ([0023]-[0052]) which reads on melting a melt of Mn contain steel. 
Sano further teaches slab from continuous casting ‘thin slab casting’ can be affected by the composition ([0171]) which reads on casting the melt to form a pre-strip through a thin slab casting process.
Sano further teaches heating the slab to before hot-rolling to a temperature of 1000 to 1300°C ([0274]) which encompasses the claimed range re-heating temperature range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. Applicant is directed to MPEP §2144.05.
Sano further teaches coiling at 700°C or below ([0282]) which reads on the reeling limitation.  
Regarding claim 52, Sano further teaches cooling the hot rolled sheet to a range of 300°C to 700°C before coiling ([0280]-[0282]). Sano further teaches that the hot-rolled steel sheets were fed into a furnace, held for 60 min at the coiling temperature ([0315]) which overlaps the claimed annealing temperature and is within the annealing duration range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. Applicant is directed to MPEP §2144.05.
 claim 53, Sano teaches the hot-rolled steel sheet is formed into a cold rolled sheet ([0283]-[0284]) which meet the limitation.
Regarding claim 54,Sano teaches after cold rolling, the cold-rolled steel sheet is subjected to annealing in a temperature range from the Ac1 point to 920°C for 5 s or more ([0285]-[0286]) which overlaps the claimed temperature range and encompasses the holding duration.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. Applicant is directed to MPEP §2144.05.
Regarding claim 55, Sano teaches that the steel sheet may be subjected to skin pass rolling ([0311]) meeting the limitation. 
Regarding claim 56, Sano further teaches plating the cold rolled steel sheet by immersing in a hot-dip galvanizing bath to make the steel sheet into a hot-dip galvanized steel sheet ([0298]) which meet the claim limitation of a metallic or inorganic protection coating.

Claim 46  is rejected under 35 U.S.C. 103 as being unpatentable over Sano and Evertz in further view of Kawasaki et al. (US-20170298482-A1, hereinafter Kawasaki).
Regarding claim 46, Sano is silent on the addition of Ta to the rolled TRIP steel. 
Kawasaki teaches high-strength steel sheet and method for manufacturing same (title) with the TRIP phenomenon ([0118]) for making parts in the industrial field of automobiles ([0001]). Kawasaki further teaches a broad range composition overlapping the composition of instant claim 26 ([0024]). Kawasaki further teaches adding Ta from 0.001 or more and 0.010 or 
It would have been obvious to one of ordinary skill in the art at the date of filing to have practiced the methods of creating TRIP steel strip as taught by Sano, and to have selected and added an amount from the overlapping Ta range of Kawasaki ([0074]) because Kawasaki teaches Ta increases the strength of the steel sheet through strengthening by precipitation with the addition of Ta.
There would have been a reasonable expectation of a modified Sano producing a stronger automobile part of the TRIP steel sheet. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. Applicant is directed to MPEP §2144.05.

Claims 26-45 and 47-56  are rejected under 35 U.S.C. 103 as being unpatentable over Sano in further view of Huang et al. (US-20160281196-A1, hereinafter Huang).
Regarding claim 26, Sano teaches a galvannealed steel sheet ‘strip’ having high strength and ductility while adequately promoting alloying ([0019]) with transformation induced plasticity TRIP ([0219]) for application to an automobile component ([0256]). Sano teaches a broad composition for the steel sheet ([0023]-[0052]) which meet the compositional claimed limitations. In the table below the instant claimed composition and that of the Sano broad range are compared.

Instant claim 26 (wt.%)
Sano Broad Range (wt.%)
C
0.0005 to 0.9
0.25 to 0.70
Mn
more than 3.0 to 12
1.00 to 5.00



Sano is silent to a temperature at the start of the cold rolling the steel strip. Sano states that no particular limitations are set with respect to the cold-rolling step ([0284]). 
Huang teaches a high strength dual-phase TRIP steel, and a method for making the high strength dual-phase TRIP steel ([0003]) for use in automotive applications ([0049]).
 Huang further teaches that steel sheets are warm rolled at a temperature of about 150-200°C ([0061], claim 13) to avoid the occurrence of cracks during the warm rolling process ([0061]).
It would have been obvious to one of ordinary skill in the art at the date of filing to have practiced the methods of creating TRIP steel strip as taught by Sano, and to have used the warm temperature range of 150-200°C of Huang ([0061]) for cold rolling because Huang teaches that warm rolling can be used to avoid cracks during the rolling process ([0061]).
Regarding claim 27, Sano further teaches a broad composition elemental additions for the steel sheet ([0023]-[0052]) which encompass the claimed ranges of Cu and P; is the same for the claimed range of Sn; and is within the claimed limitations of Al, Si, Cr, Nb, V, Ti, Mo, W, Co, Zr, Te, B, S, N, and Ca . In the table below the instant claimed composition elemental additions and the elemental Sano broad range additions are compared.

Instant claim 27 (wt.%)
Sano Broad Range Additions (wt.%)
One of more of the following:


Al
to 10
0.005 to 3.50
Si
to 6
0.25 to 2.50
Cr
to 6
0 to 1.50
Nb
to 1.5
0 to 0.50
V
to 1.5
0 to 0.50

to 1.5
0 to 0.50
Mo
to 3
0 to 1.50
Cu
to 3
0 to 5.00
Sn
to 0.5
0 to 0.50
W
to 5
0 to 0.50
Co
to 8
0 to 1.00
Zr
to 0.5
0 to 0.05
Ta
to 0.5
---
Te
to 0.5
0 to 0.05
B
to 0.15
0 to 0.003
P
max 0.1
0.15 or less
S
max 0.1
0.03 or less
N 
max 0.1
0.02 or less
Ca
to 0.1
0 to 0.05


In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. Applicant is directed to MPEP §2144.05.
Regarding claims 28-29, modified Sano has a warm rolling temperature range of 150-200°C from Huang ([0061]) which meet the claim limitation. 
Regarding claim 30, modified Sano teaches hot rolling and finishing at a temperature 800 to 1000°C followed by an air cooling, coiling, and cold rolling ([0273]-[0284]) at the warm rolled at a temperature of about 150-200°C from Huang ([0061]) which reads on the limitation. 
Regarding claim 31, Sano broad range has C: 0.25 to 0.70 wt.% ([0024]) which overlaps the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. Applicant is directed to MPEP §2144.05.
Regarding claim 32, Sano broad range has Mn: 1.00 to 5.00wt.% ([0026]) which close to the claimed range. 

It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor. Applicant is directed toward MPEP 2144.05.
Regarding claim 33, Sano teaches 0.005 to 3.50 wt.% Al ([0162]-[0163]) which overlaps the claimed range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. Applicant is directed to MPEP §2144.05.
Regarding claim 34, Sano broad range has Si: 0.25 to 2.50 ([0025]) which within the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. Applicant is directed to MPEP §2144.05.
Regarding claim 35, Sano broad range has Cr: 0 to 1.50 ([0035]) which overlaps the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. Applicant is directed to MPEP §2144.05.
Regarding claim 36, Sano broad range has Al: 0.005 to 3.50 wt.% ([0027]), Si: 0.25 to 2.50 wt.% ([0025]), and Cr: 0 to 1.50 wt.%([0035]). The summation of Al, Si and Cr ranges is between 0.255 wt.% to 7.50 wt.% which overlaps the claimed summation range.

Regarding claim 37, Sano broad range has Nb: 0 to 0.50 ([0033]) which encompasses the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. Applicant is directed to MPEP §2144.05.
Regarding claim 38, Sano broad range has V: 0 to 0.50 ([0034]) which overlaps the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. Applicant is directed to MPEP §2144.05.
Regarding claim 39, Sano broad range has Ti: 0 to 0.50 ([0032]) which overlaps the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. Applicant is directed to MPEP §2144.05.
Regarding claim 40, Sano broad range has Mo: 0 to 1.50 ([0036]) which encompasses the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. Applicant is directed to MPEP §2144.05.
Regarding claim 41, Sano broad range has Sn: 0 to 0.50 ([0046]) which encompasses the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. Applicant is directed to MPEP §2144.05.
 claim 42, Sano broad range has Cu: 0 to 5.00 ([0037]) which encompasses the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. Applicant is directed to MPEP §2144.05.
Regarding claim 43, Sano broad range has W: 0 to 0.50 ([0043]) which overlaps the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. Applicant is directed to MPEP §2144.05.
Regarding claim 44, Sano broad range has Co: 0 to 1.00 ([0051]) which overlaps the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. Applicant is directed to MPEP §2144.05.
Regarding claim 45, Sano broad range has Zr: 0 to 0.05 ([0044]) which overlaps the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. Applicant is directed to MPEP §2144.05.
Regarding claim 47, Sano broad range has Te: 0 to 0.05 ([0048]) which overlaps the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. Applicant is directed to MPEP §2144.05.
Regarding claim 48, Sano broad range has B: 0 to 0.003 ([0039]) which overlaps the claimed range. 

Regarding claim 49, Sano broad range has Ca: 0 to 0.05 ([0040]) which overlaps the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. Applicant is directed to MPEP §2144.05.
Regarding claim 50, Sano teaches initial slabs of 40 mm before hot rolling ([0314)). Sano further teaches a rolling reduction in the cold-rolling step is 90% or less ([0284]). If the reduction during cold rolling is the reduction, then the minimum size of the sheet thickness is 4mm and the range of potential thicknesses overlaps the claimed range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. Applicant is directed to MPEP §2144.05.
Alternatively, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Applicant is directed to MPEP §2144.05. 
In this case since both the instant application and Sano are to steel sheet used for automotive components the claimed relative dimensions would not perform differently than the prior art device.
Regarding claim 51, Sano further teaches a melting step of the chemical composition ([0271]-[0272]) of the Mn contain steel ([0023]-[0052]) which reads on melting a melt of Mn contain steel. 

Sano further teaches heating the slab to before hot-rolling to a temperature of 1000 to 1300°C ([0274]) which encompasses the claimed range re-heating temperature range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. Applicant is directed to MPEP §2144.05.
Sano further teaches coiling at 700°C or below ([0282]) which reads on the reeling limitation.  
Regarding claim 52, Sano further teaches cooling the hot rolled sheet to a range of 300°C to 700°C before coiling ([0280]-[0282]). Sano further teaches that the hot-rolled steel sheets were fed into a furnace, held for 60 min at the coiling temperature ([0315]) which overlaps the claimed annealing temperature and is within the annealing duration range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. Applicant is directed to MPEP §2144.05.
Regarding claim 53, Sano teaches the hot-rolled steel sheet is formed into a cold rolled sheet ([0283]-[0284]) which meet the limitation.
Regarding claim 54,Sano teaches after cold rolling, the cold-rolled steel sheet is subjected to annealing in a temperature range from the Ac1 point to 920°C for 5 s or more ([0285]-[0286]) which overlaps the claimed temperature range and encompasses the holding duration.

Regarding claim 55, Sano teaches that the steel sheet may be subjected to skin pass rolling ([0311]) meeting the limitation. 
Regarding claim 56, Sano further teaches plating the cold rolled steel sheet by immersing in a hot-dip galvanizing bath to make the steel sheet into a hot-dip galvanized steel sheet ([0298]) which meet the claim limitation of a metallic or inorganic protection coating.

Claim 46  is rejected under 35 U.S.C. 103 as being unpatentable over Sano and Huang in further view of Kawasaki.

Applicant is reminded that claim 46 is rejected under 112(b) as state above.

Regarding claim 46, Sano is silent on the addition of Ta to the rolled TRIP steel. 
Kawasaki teaches high-strength steel sheet and method for manufacturing same (title) with the TRIP phenomenon ([0118]) for making parts in the industrial field of automobiles ([0001]). Kawasaki further teaches a broad range composition overlapping the composition of instant claim 26 ([0024]). Kawasaki further teaches adding Ta from 0.001 or more and 0.010 or less ([0074]) for increasing the strength of the steel sheet through strengthening by precipitation [(0075)].
It would have been obvious to one of ordinary skill in the art at the date of filing to have practiced the methods of creating TRIP steel strip as taught by Sano, and to have selected and 
There would have been a reasonable expectation of a modified Sano producing a stronger automobile part of the TRIP steel sheet. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. Applicant is directed to MPEP §2144.05.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 26-48, 51-54, and 56-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 and 22-34 of copending Application No. 16/333,920 (‘920). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 14-15 of ‘920 teach a steel composition which overlaps the composition recited in the instant claims 26-27 and 31-48. In the table below are the composition claims of the instant claims and the claims of ‘920. 


Instant claim 26 (wt.%)
Claims 14-15 of ‘920
C
0.0005 to 0.9
0.0005 to 0.9
Mn
more than 3.0 to 12
4 to 12
Fe including unavoidable steel-associated elements
Balance
Balance

Instant claim 27 (wt.%)

One of more of the following:


Al
to 10
to 10
Si
to 6
to 6
Cr
to 6
to 6
Nb
to 1.5
to 1
V
to 1.5
to 1.5
Ti
to 1.5
to 1.5
Mo
to 3
to 3
Cu
to 3
to 3
Sn
to 0.5
to 0.5
W
to 5
to 5
Co
to 8
to 8
Zr
to 0.5
to 0.5
Ta
to 0.5
to 0.5
Te
to 0.5
to 0.5
B
to 0.15
to 0.15
P
max 0.1
< 0.1
S
max 0.1
< 0.1
N 
max 0.1
< 0.1
Ca
to 0.1
---


Claims 24-26 of ‘920 teach producing the steel by melting, casting, hot rolling, reeling and annealing the steel prior to cold rolling which reads on instant claims 26 and 51-53.
Claims 14 and 17 of ‘920 teach the process of cold rolling and a cold rolling temperature range of 60°C to 450°C which overlaps the cold rolling process and the cold rolling temperature of 50°C to 400°C in instant claims 26 and 28-30. 
‘920 is silent on the TRIP properties of the steel of instant claim 26, however substantially similar steel with the same composition and processing would be reasonably 
Claim 26 of ‘920 teaches annealing after cold rolling at 500°C to 840°C for 1min to 24h which are within the ranges of claim 54. 
Claim 16 of ‘920 teaches galvanizing the steel which is substantially similar to the coating claims of instant claim 56.
Claim 34 of ‘920 teaches the flat steel product is used in the automotive industry which reads on a component for the automotive industry of instant claim 57.
With regards to no cold rolling at ambient temperature, claims 14-19 and 22-34 of ‘920 are silent on cold rolling at ambient temperature. Claim 20 of ‘920 teaches a rolling step performed at a temperature of -100 to 60 °C, which could be performed at an ambient temperature, however it does not require it to be performed at an ambient temperature overlapping the limitation of instant claim 26.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 26-48, and 54-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 16-19, 21, and 23-36 of copending Application No. 16/333,947 (‘947). Although the claims at issue are not identical, they are not claims 23-24 of ‘947 teaches an overlapping TRIP steel composition as that recited in the instant claims 26-27 and 31-48. In the table below are the compositions claims of the instant claims and the claims of ‘947.

Instant claim 26 (wt.%)
Claims 23-24 of ‘947
C
0.0005 to 0.9
0.0005 to 0.9
Mn
more than 3.0 to 12
4 to 12
Fe including unavoidable steel-associated elements
Balance
Balance

Instant claim 27 (wt.%)

One of more of the following:


Al
to 10
0 to 10
Si
to 6
0 to 6
Cr
to 6
0 to 6
Nb
to 1.5
0 to 1
V
to 1.5
0 to 1.5
Ti
to 1.5
0 to 1.5
Mo
to 3
0 to 3
Cu
to 3
0 to 3
Sn
to 0.5
0 to 0.5
W
to 5
0 to 5
Co
to 8
0 to 8
Zr
to 0.5
0 to 0.5
Ta
to 0.5
0 to 0.5
Te
to 0.5
0 to 0.5
B
to 0.15
0 to 0.15
P
max 0.1
less than 0.1
S
max 0.1
less than 0.1
N 
max 0.1
less than 0.1
Ca
to 0.1
---


Claim 14 of ‘947 teaches producing a manganese steel having a TRIP effect which reads on the producing claim of instant claim 26.

Claim 14 of ‘947 teaches annealing after cold rolling at 500°C to 840°C for 1min to 24h which are within the ranges of instant claim 54. 
Claim 14 of ‘947 teaches a temper roll after cold rolling which meeting the limitation of instant claim 55. 
Claim 25 of ‘947 teaches coating the flat steel product metallically, inorganically or organically which is substantially similar to the coating claims of instant claim 56.
Claim 31 of ‘947 teaches the flat steel product is used in the automotive industry which reads on a component for the automotive industry of instant claim 57. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05. 
With regards to no cold rolling at ambient temperature, claims 14, 16-19, 21, and 23-36 of ‘947 are silent on cold rolling at ambient temperature which meets the limitation of instant claim 26.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 26-48, and 56-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 19-36 of copending Application No. 16/333,954 (‘954). Although the claims at issue are not identical, they are not patentably claims 17, and 29-30 of ‘954 teaches an overlapping TRIP steel composition as that recited in the instant claims 26-27 and 31-48. In the table below are the composition claims of the instant claims and the claims of ‘954.

Instant claim 26 (wt.%)
Claims 17 and 29-30 of ‘954
C
0.0005 to 0.9
0.0005 to 0.9
Mn
more than 3.0 to 12
4 to 12
Fe including unavoidable steel-associated elements
Balance
Balance

Instant claim 27 (wt.%)

One of more of the following:


Al
to 10
0 to 10
Si
to 6
0 to 6
Cr
to 6
0 to 6
Nb
to 1.5
0 to 1
V
to 1.5
0 to 1.5
Ti
to 1.5
0 to 1.5
Mo
to 3
0.005 to 1.5
Cu
to 3
0 to 3
Sn
to 0.5
0 to 0.5
W
to 5
0 to 5
Co
to 8
0 to 8
Zr
to 0.5
0 to 0.5
Ta
to 0.5
0 to 0.5
Te
to 0.5
0 to 0.6
B
to 0.15
0 to 0.15
P
max 0.1
less than 0.1
S
max 0.1
less than 0.1
N 
max 0.1
less than 0.1
Ca
to 0.1
---


Claim 17 of ‘954 teaches producing a manganese steel having a TRIP effect which reads on the producing claim of instant claim 26.

Claim 32 of ‘954 teaches coating the flat steel product metallically, inorganically or organically which is substantially similar to the coating claims of instant claim 56.
Claim 36 of ‘954 teaches the steel component is used in the automotive industry which reads on a component for the automotive industry of instant claim 57.
With regards to no cold rolling at ambient temperature, claims 14-19 and 22-34 of ‘920 are silent on cold rolling at ambient temperature. Claim 20 of ‘920 teaches a rolling step performed at a temperature of -100 to 60 °C, which could be performed at an ambient temperature, however it does not require it to be performed at an ambient temperature overlapping the limitation of instant claim 26.  
With regards to no cold rolling at ambient temperature, claims 17 and 19-36 of ‘954 are silent on cold rolling at ambient temperature. Claims 19 and 25 of ‘954 teach deforming at a temperature of -100°C to Ac3; and claim 21 of ‘954 teaches deforming at a temperature of -100 to 60 °C. The deforming could be performed at an ambient temperature, however it does not require it to be performed at an ambient temperature, hence overlapping the limitation of instant claim 26.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 8/30/2021 have been fully considered and given appropriate weight. The follow three sections address the applicant’s main arguments.

102 rejection over Huang:
	The amendments have overcome the 102 rejection over Huang, the arguments with respect to the 102 rejection of Huang are now moot. 

The 103 rejections:
	The 103 rejections over Sano in view of Huang, and over Sano in view of Huang and Kawasaki have been modified. Additional 103 rejections over Sano in view of Evertz, and over Sano in view of Evertz and Kawasaki are presented.
	With regards to the following argument:
Actually "cold-rolling" is conventionally understood to mean rolling at room temperature. It is just in the present invention that cold rolling is defined to also include rolling at raised temperatures (see definition paragraph [0014]). That is, even if the person skilled in the art combines SANO with HUANG the skilled person would apply the cold-rolling of HUANG at room temperature, and not at higher temperatures. 
Even if one considers that the skilled person includes in the process of SANO the warm-rolling step at 150 to 200 °C of HUANG (without having any hint to do so besides impermissible hindsight from Applicant's disclosure) the skilled person would also have to include the subsequent cold-rolling step at room temperature because it is mandatory and SANO is about cold-rolling, not warm-rolling. Both possibilities would not be in accordance with the present invention.

Zhao et al. (Date Pub: 2017, Rolling of Advanced High Strength Steels - Theory, Simulation and Practice, here in after Zhao) defines cold rolling. 

One of ordinary skill in the art would view Sano’s teaching of the final rolling step (e) of the method ([0103]-[0115]) which is called a cold rolling step ([0107]) and silence of a cold rolling temperature as an invitation to search the prior art for rolling temperatures to conduct the method.  The definition of cold rolling that Zhao discloses from a reference in 1978 and the teachings of Huang and Evertz as expressed in the above 103 rejections with their respective motivations would meet the need of one of ordinary skilled in the art in order to use Sano. 

Regarding the ordinary double patenting arguments: “The claims of the copending applications do not contain ‘wherein no cold rolling at ambient temperature takes place.’ Applicant believes that this amendment to claim 26 differentiates the current claim set from those of the listed copending applications.”
	None of the copending applications require cold rolling at ambient temperature, hence double patenting rejections are maintained. For further explanations see the modified individual obviousness double patenting rejections above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003. The examiner can normally be reached Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.M.C./       Examiner, Art Unit 1734                                                                                              
/CHRISTOPHER S KESSLER/             Examiner, Art Unit 1734